IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF THE ESTATE             §
  OF THOMAS E. ARCHIE,                    §   No. 101, 2022
  DECEASED JANUARY 31, 2018               §
                                          §   Court Below—Court of
                                          §   Chancery of the State of
                                          §   Delaware
                                          §
                                          §   C.A. 2020-0691

                          Submitted: October 14, 2022
                          Decided: November 18, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                      ORDER

      After consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Court of

Chancery’s order, entered February 23, 2022 (the “Final Judgment”). The Final

Judgment denied the appellant’s exceptions to, and adopted, a Master in Chancery’s

Final Report, issued October 26, 2021, which granted the appellees’ motion to

dismiss their own petition under Court of Chancery Rule 41(a)(2), in the absence of

any properly pleaded counterclaims.

      NOW, THEREFORE, IT IS ORDERED that judgment of the Court of

Chancery is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice